DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12/15/2020.
Claims 1, 8, 14-15, and 20 are newly amended.
Claims 1-20 are currently pending and have been examined. 


Information Disclosure Statement 
Information Disclosure Statement(s) received 09/11/2020, 11/05/2020 and 12/14/2020 have been reviewed and considered.
	

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites abstract concepts, including: receiving a selection indicating to list an item on a listing service with an authentic designation; receiving user selection of digital visual content, the digital visual content depicting one or more visual characteristics of an item being listed; comparing the one or more visual characteristics to one or more known visual characteristics of authentic items depicted in additional digital visual content; determining whether the item being listed is authentic based on the comparing; and responsive to a determination that the item being listed is authentic, surfacing an indication that a listing of the item on the listing service is allowed to include the authentic designation; or responsive to a determination that the item being listed is not authentic, surfacing an indication that the listing of the item on the listing service is not allowed to include the authentic designation
The claims as a whole are directed to “presentation of an authentic designation with an item listing”.  Presenting authentication information with an item listing is an abstract idea because it is a commercial interaction in the form of advertising.  Commercial interactions are classified under certain methods of organizing human activity.  Therefore, claim 1 recites an abstract idea. 
at least one computing device; a user interface; receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface.  The computing device, user interface, live feed of digital visual content are merely being used as a tool to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Additionally, the user selection of content from the live feed is a mere data-gathering step, and thereby considered to be insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computing device, user interface, and live feed are merely being used as a tool to perform the abstract ideas.  Furthermore, receiving a user selection via a user interface is considered well-understood, routine, and conventional computer activity (see “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); MPEP 2106.05(d)II).  Accordingly, claim 1 is ineligible. 
	Dependent claim(s) 2-7 merely further limit the abstract idea by further characterizing the user interface prompts and digital visual content. Accordingly, claims 2-7 are ineligible.
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withrow (US 2017/0300905 A1) in view of Caiazzi (US 2012/0095866 A1), and further in view of Canavor (US 2018/0284955 A1).
Claim 1, Withrow discloses a method implemented by at least one computing device, the method comprising:
receiving, by the at least one computing device, a selection via a user interface indicating to list an item on a listing service with authentication (see “The seller then establishes or re-establishes authenticity of the item” and “the seller may induct items into the authentication system” in ¶ [0086]); 
receiving, by the at least one computing device, digital visual content depicting one or more visual characteristics of an item being listed on a listing service (see “acquiring a digital image data of the object” in ¶ [0033]; ¶ [0086]); 
comparing, by the at least one computing device,  the one or more visual characteristics to one of more known visual characteristics of authentic items depicted in additional digital visual content (¶ [0031]; see “comparing the characterizations with previously-extracted characterization stored in a database of known authentic items” in ¶ [0066]);  
determining whether the item being listed is authentic based on the comparing (see “return a result, which we call an authentication result” in ¶ [0067]).
Withrow does not explicitly disclose:
receiving, by the at least one computing device, a selection via a user interface indicating to list an item on a listing service with an authentic designation
responsive to a determination that the item being listed is authentic, surfacing, by the at least one computing device, an indication that a listing of the item on the listing service is allowed to include the authentic designation; or
 responsive to a determination that the item being listed is not authentic, surfacing, by the at least one computing device, an indication that the listing of the item on the listing service is not allowed to include the authentic designation.
However, Caiazzi [Symbol font/0x2D]which like Withrow relates to verifying authenticity of items sold online[Symbol font/0x2D] teaches:
list an item on a listing service with an authentication designation (¶ [0029] of Caiazzi);
responsive to a determination that the item being listed is authentic, surfacing, by the at least one computing device, an indication that a listing of the item on the listing service is allowed to include the authentic designation (see “After such pre-authentication step is completed, the seller will be authorized to display a sort of certification on the web site to advertise the pre-authentication to possible customers” in ¶ [0029] of Caiazzi); or
responsive to a determination that the item being listed is not authentic, surfacing, by the at least one computing device, an indication that the listing of the item on the listing service is not allowed to include the authentic designation (¶ [0040]; see “pre-authentication is denied” in ¶ [0045] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow to include the presentation of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the sytem to include the 
	The combination of Withdrow in view of Caiazzi does not teach:
receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface, the digital visual content depicting one or more visual characteristics of an item being listed.
However, Canavor [Symbol font/0x2D]which like Withrow relates to items listed for sale online[Symbol font/0x2D] teaches:
receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface (see “the system may provide the items using virtual reality through a virtual reality (VR) headset or other reality device ( e.g., to provide augmented reality). For example, the representations of the items can be provided … and then receive one or more interactions with the items by the user using a virtual reality device (e.g., clicking, tapping, swiping, blinking, etc.)” in ¶ [0022] of Canavor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Withrow in view of Caizzi to include the user selection of digital visual content from a live feed of digital content via a user interface, as taught by Canavor.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the user selection of digital content from a live feed of Canavor because the information retrieval process of Canavor provides access to all available information while also saving network bandwidth consumption (Canavor: ¶ [0019]).


Claim 2, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses, comprising:
prompting a user via the user interface to provide the digital visual content depicting the one or more visual characteristics (see “assist users in locating and scanning an optimal authentication region” and “a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application” in ¶ [0029]).

Claim 3, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses, comprising:
wherein the prompting includes causing presentation of a prompt via the user interface that specifies a location of the item being listed to capture in the digital visual content (see “assist users in locating and scanning an optimal authentication region” and “a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application” in ¶ [0029]).

Claim 4, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses, comprising:
wherein the prompting includes causing presentation of a prompt via the user interface that specifies a feature of the item being listed to capture in the digital visual content (¶ [0029]; see “authentication region may be defined so as to include both a label and a substrate it is attached to” in ¶ [0030]).

Claim 5, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1. Withrow does not disclose the following limitation, however Caiazzi teaches:
comprising receiving an additional selection to surface the listing of the item with the authentic designation via the listing service (¶ [0040]-[0041] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Withrow in view of Caiazzi to include the additional selection of Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the additional selection of Caiazzi because the pre-authentication is an indication of the good intentions of the seller, who makes a sport of representation that the item on sale is authentic (Caiazzi: ¶ [0041]).

Claim 6, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses:
wherein the digital visual content depicting the one or more characteristics of the item being listed comprises digital video (see “Images may, for example, be … in the form of a video” in ¶ [0023]).

Claim 7, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses, comprising:
wherein the digital visual content depicting the one or more characteristics of the item being listed comprises at least one digital image (¶ [0023]; ¶ [0029]).


Claim 8, Withrow discloses system comprising:
one or more processors (¶ [0118]; Fig. 4); and 
memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations comprising (¶ [0066]; Fig. 4): 
receiving digital visual content depicting one or more visual characteristics of an item being listed on a listing service (see “acquiring a digital image data of the object” in ¶ [0033]; ¶ [0086]); 
generating non-textual data indicative of the one or more visual characteristics of the item from the digital visual content , wherein the non-textual data is at least one feature vector (see “Next, features are extracted, at block 104, from the digital image data” and “The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint” in ¶ [0033]-[0034]; Fig. 1B, #126); 
comparing the non-textual data to additional non-textual data indicative of visual characteristics of known authentic items generated from additional digital visual content depicting the known authentic items (¶ [0031]; see “comparing the characterizations with previously-extracted characterization stored in a database of known authentic items” in ¶ [0066]);  
determining whether the item being listed is authentic based on the comparing (see “return a result, which we call an authentication result” in ¶ [0067]); and 
controlling of an authentic designation with a listing of the item according to the determining (see “establish a digital pedigree … and to make any all such supplementary information accessible to the purchaser” in ¶ [0092]; see “transfer of certificates of authentication” in ¶ [0093]).

controlling presentation of an authentic designation with a listing of the item according to the determining.
However, Caiazzi [Symbol font/0x2D]which like Withrow relates to verifying authenticity of items sold online[Symbol font/0x2D] teaches:
controlling presentation of an authentic designation with a listing of the item according to the determining (¶ [0025]; see “After such pre-authentication step is completed, the seller will be authorized to display a sort of certification on the web site to advertise the pre-authentication to possible customers” in ¶ [0029]; ¶ [0045] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow to include the presentation of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the sytem to include the presentation with the listing of Caiazzi in order to advertise the pre-authentication to possible customers (Caiazzi: ¶ [0029]).
The combination of Withdrow in view of Caiazzi does not teach:
receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface, the digital visual content depicting one or more visual characteristics of an item being listed.
However, Canavor [Symbol font/0x2D]which like Withrow relates to items listed for sale online[Symbol font/0x2D] teaches:
receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface (see “the system may provide the items using virtual reality through a virtual reality (VR) headset or other reality 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caizzi to include the user selection of digital visual content from a live feed of digital content via a user interface, as taught by Canavor.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the user selection of digital content from a live feed of Canavor because the information retrieval process of Canavor provides access to all available information while also saving network bandwidth consumption (Canavor: ¶ [0019]).

	Claim 9, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow further discloses:
wherein the additional non-textual data is at least one feature vector (see “a fingerprint may comprise one or more feature vectors” in ¶ [0032]; ¶ [0033]).

Claim 10, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not explicitly disclose the following limitation, however Caiazzi teaches:
wherein controlling the presentation of the authentic designation with the listing includes allowing the item to be listed via the listing service with the authentic designation responsive to a determination that the item is authentic (see “the result of the pre-
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi to include the presentation of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the sytem to include the presentation with the listing of Caiazzi in order to advertise the pre-authentication to possible customers (Caiazzi: ¶ [0029]).

Claim 11, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not disclose the following limitation, however Caiazzi teaches:
wherein controlling the presentation of the authentic designation with the listing includes preventing the item from being listed via the listing service with the authentic designation responsive to a determination that the item is not authentic (¶ [0040] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi to include the prevention of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the prevention of Caiazzi so that a potential customer can see certification information before deciding to buy the item (Caiazzi: ¶ [0025]).

Claim 12, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not disclose the following limitation, however Caiazzi teaches:
wherein the listing service prevents items from being listed with the authentic designation absent a determination that the items are authentic (¶ [0029]-[0030] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi, and further in view of Canavor to include the prevention of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the prevention of Caiazzi so that a potential customer can see certification information before deciding to buy the item (Caiazzi: ¶ [0025]).

Claim 13, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not disclose the following limitation, however Caiazzi teaches:
wherein the operations further comprise receiving a selection via a user interface to list the item on the listing service with the authentic designation (¶ [0044]; Fig. 6 of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi to include the selection as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the selection of Caiazzi in order to advertise the pre-authentication to possible customers (Caiazzi: ¶ [0029]).

Claims 14-16 are directed to a method.  Claims 14-16 recite limitations that are parallel in nature as those addressed above for claims 8-9 and 12 which are directed towards a system.  Claim(s) 14-16 are therefore rejected for the same reasons as set forth above for claims 8-9 and 12, respectively.

Claim 17, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 14.  Withrow further discloses, comprising:
causing presentation of a prompt that prompts the user to capture the digital visual content depicting the one or more visual characteristics of the item being listed. (see “assist users in locating and scanning an optimal authentication region” and “a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application” in ¶ [0029]).

Claim 19, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 14.  Withrow further discloses:
wherein the prompt prompts the user to capture at least one digital image of the item being listed (¶ [0029]-[0030]).

Claim 20, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 14.  Withrow further discloses, wherein the prompt specifies at least one of: 
a location of the item being listed to capture in the digital visual content (see “assist users in locating and scanning an optimal authentication region” and “a location box and 
a feature of the item being listed to capture in the digital visual content (¶ [0029]; see “authentication region may be defined so as to include both a label and a substrate it is attached to” in ¶ [0030]).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withrow (US 2017/0300905 A1)  in view of Caiazzi (US 2012/0095866 A1), and further in view of Canavor (US 2018/0284955 A1) and Valenti (US 2019/0102752 A1).
Claim 18, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 17.  Withrow discloses that the obtained digital content can be video in ¶ [0023].  The combination of Withrow in view of Caiazzi and Canavor does not teach prompting the user to capture video.  However, Valenti [Symbol font/0x2D]which like Withrow relates to evaluating products online prior to being placed in commerce[Symbol font/0x2D] teaches:
wherein the prompt prompts the user to capture digital video of the item being listed (see “the user would be prompted to take a single video” in ¶ [0077] of Valenti).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Withrow in view of Caiazzi, and further in view of Canavor to include the prompt to capture video as taught by Valenti.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the prompt to capture video of Valenti because given the increased likelihood of a sale attached to the user of a condition report, generation of such report must be performed efficiently, quickly, and accurately (Valenti: ¶ [0006]).

Response to Arguments
Applicant’s arguments filed December 12, 2020, with respect to 35 USC § 101 and claim 8-20 have been fully considered, and are persuasive. The 101 rejection of claims 8-20 has been withdrawn.
Applicant’s arguments filed December 12, 2020, with respect to 35 USC § 101 and claim 1-7 have been fully considered but are not persuasive. Applicant presumably argues claims 1-7 are patent-eligible for reasons similar to those presented in relation to independent claim 14 on pages 8-13 of the response.  Applicant argues that 1) the Office acknowledges that the claims are drawn to one of the four statutory categories under “certain methods of organizing human activity”; 2) the Examiner has allegedly not provided an analogous case to where the Court found the claims to be ineligible for being directed to commercial interactions; 3) generating non-textual data such as feature vectors, and controlling, based on a determination based on a comparison of the non-textual data, a presentation of an authentic designation via a device is not analogous to pricing a product for sale; and 4) the amended claims allegedly recite an improved system for verifying the authenticity of item based on generated non-textual data (e.g., at least one feature vector).
In response to argument 1, the Examiner respectfully disagrees.  Applicant’s assertion that the Office acknowledge the claims as belonging to a statutory category of “certain methods of organizing human activity” is incorrect.  Examiner agrees that the claims are drawn to one of the four statutory categories [Symbol font/0xBE] claims 1-7 and 14-20 being directed to a process; and claims 8-13 being directed to an apparatus.  However, under step 2A, Prong 1 of the 2019 PEG the Examiner holds the claims recite a judicial exception belonging to the “certain methods of organizing human activity” grouping of abstract ideas, as explained in the rejection above.
identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter: (a) “Mathematical concepts”, (b) “Certain methods of organizing human activity”, and (c) “Mental processes”.  As noted in the rejection above, the Examiner has relied on the “certain methods of organizing human activity” grouping to show the claims are directed to an abstract idea. These groupings are based off of court decisions and therefore the examiner’s rejection is based off of court decisions the courts have found to be abstract.. 
In response to arguments 3 and 4, the Examiner respectfully disagrees.  Independent claim 1 does not include the following amended limitation of claim 14: generating non-textual data indicative of the one or more visual characteristics of the item from the digital visual content, wherein the non-textual data includes at least one feature vector.  Therefore, claims 1-7 do not include the “generated non-textual data (e.g., at least one feature vector)” which Applicant argues make the claims not analogous to a commercial interaction (Response, pg. 10-11), and integrate the abstract idea into a practical application (Response, pg.12).  
For these reasons, the Examiner is maintaining the 101 rejection of claims 1-7. 

Applicant’s arguments filed December 12, 2020, with respect to the 35 USC § 103 rejection of claim 14, have been fully considered but are moot under new grounds of rejection relying on Canavor (US 2018/028495 A1) to teach, receiving user selection of digital visual content from a live feed of digital visual content via a user interface, the digital visual content depicting one or more visual characteristics of an item being listed on a listing service, as explained in the rejection above.
Furthermore, Examiner notes Withrow discloses generating non-textual data indicative of the one or more visual characteristics of the item from the digital visual content, wherein the non-textual data includes at least one feature vector in ¶¶ [0033]-[0034] (“Next, features are extracted, at block 104, from the digital image data” and “The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint”).  
Therefore, the Examiner maintains the 103 rejection of claim 14 and similar claims 1 and 8 over Withrow (US 2017/0300905 A1) in view of Caiazzi (US 2012/0095866 A1), and further in view of Canavor (US 2018/028495 A1).
Regarding dependent claims 2-7, 9-13, and 15-20, Applicant argues these claims are allowable for at least the reason that they depend on allegedly allowable base claims 1, 8, and 14.  As explained above, the Examiner is maintaining the rejection of the independent claims, subsequently dependent claims 2-7, 9-13, and 15-20 remain similarly rejected.
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goens (US 2017/0243275 A1) teaches verifying the authenticity of an item and, surfacing an indication that the listing of the item is allowed to include the authentic designation.
Parikh (US 10,380,734 B2) teaches verification of jewelry items through comparison of images captured at different time intervals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625